Exhibit 10.3

Execution Version

COMMITMENT AGREEMENT

THIS COMMITMENT AGREEMENT to purchase preferred stock (this “Agreement”) is
entered into as of May 25, 2012, by and between LIGHTING SCIENCE GROUP
CORPORATION, a Delaware corporation (the “Company”), PEGASUS CAPITAL ADVISORS,
L.P., a Delaware limited partnership (“PCA”), PEGASUS PARTNERS IV, L.P., a
Delaware limited partnership (“PPIV”), PCA LSG Holdings, LLC, a Delaware limited
liability company (“PCA Holdings”) and LSGC Holdings II LLC, a Delaware limited
liability company (“Holdings II” and together with PCA, PPIV and PCA Holdings,
the “Investors”).

WHEREAS, the Company desires to sell to the Investors and the Investors desire
to commit to purchase (the “Commitment”) 21,131 shares of the Company’s Series I
Preferred Stock, par value $0.001 per share (“Series I Preferred Stock”) or, in
the case of assignment to a non-affiliated third party, shares of Series I
Preferred Stock or Series H Preferred Stock, par value $0.001 per share (the
“Series H Preferred Stock,” and such 21,131 shares less (i) any shares of Series
H Preferred Stock sold by the Company after the date first written above and
(ii) any shares of Series I Preferred Stock sold by the Company after the date
first written above, and in each of the case of clauses (i) and (ii), solely
after the time that the Company has received in the aggregate $67,069,000.00 in
total proceeds from the sale of Series H Preferred Stock and/or Series I
Preferred Stock to RW LSG Holdings, LLC and other investors on the date first
written above, are referred to herein as the “Commitment Shares”); and

WHEREAS, the Investors have agreed to purchase all, but not less than all, of
the unpurchased Commitment Shares no later than the four-month anniversary of
the date hereof (the “Maturity Date”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Purchase and Sale of Commitment Shares.

a. At any time and from time to time (each a “Transaction Date”) on or prior to
the Maturity Date, each Investor or its Assignees (as defined below) (each, an
“Exercising Purchaser”) may give notice (a “Transaction Notice”), a form of
which is attached hereto as Exhibit A, of its election to purchase all or less
than all of the unpurchased Commitment Shares (in the form of Series I Preferred
Stock if by an Investor or its affiliates, or in the form of Series H Preferred
Stock or Series I Preferred Stock if by a third party assignee) by (x) executing
a subscription agreement reasonably acceptable to the Company and the Exercising
Purchaser (a “Preferred Subscription Agreement”) and having substantially the
same representations and warranties and indemnities as those set forth in that
certain Preferred Stock Subscription Agreement, dated as of the date first
written above, by and between the Company, RW LSG Holdings LLC and certain other
parties signatories thereto, and substantially the same covenants as those set
forth in Sections 4(b), 4(d) and 4(h) thereof (provided, that if such Exercising
Purchaser is an Investor or an affiliate of an Investor, such indemnities shall
not cover or be in respect of breaches or inaccuracies of any representations,
warranties, covenants or obligations of the Company to the extent directly
caused by the fraud, bad faith or willful



--------------------------------------------------------------------------------

misconduct of that Investor or any of its affiliates (other than the Company or
its subsidiaries) in its individual capacity, rather than indirectly through the
Company or its subsidiaries) and (y) fulfilling all of its obligations to
purchase thereunder; provided, that (i) a Transaction Notice for more than the
number of unpurchased Commitment Shares shall be deemed to be for all (but not
more than all) of the unpurchased Commitment Shares and the aggregate purchase
price therefor shall be adjusted accordingly and (ii) to the extent that the
Company cannot make representations and warranties as of the effective date of a
Preferred Subscription Agreement, the Company shall make such representations
and warranties as of the date of this Agreement; provided, further, however,
that notwithstanding anything herein to the contrary, the failure of the
Company, the Investors and/or such Assignee to execute a subscription agreement
with respect to the Commitment Shares unpurchased as of the Maturity Date shall
not in any way relieve the obligation of the Investors to purchase or cause to
be purchased such shares as forth in Section 2 on the Maturity Date. The price
per Commitment Share shall be equal to $1,000.00 per share (the aggregate price
for all such Commitment Shares is referred to herein as the “Purchase Price”).

b. On each Transaction Date, pursuant to the associated Transaction Notice, the
Exercising Purchaser shall purchase from the Company and the Company shall sell
to the Exercising Purchaser the number of Commitment Shares set forth in the
applicable Transaction Notice in accordance with the terms and conditions of
this Agreement and the applicable Preferred Subscription Agreement.

2. Maturity of the Commitment; Commitment to Purchase Commitment Shares. On the
Maturity Date, the Investors shall purchase or cause to be purchased all
unpurchased Commitment Shares for the Purchase Price.

3. Assignment of the Right to Purchase Commitment Shares. Subject to applicable
law, at any time and from time to time, without the prior consent of the
Company, the Investors may, from and after the time that that the Company has
received in the aggregate $67,069,000.00 in total proceeds from the sale of
Series H Preferred Stock and/or Series I Preferred Stock to RW LSG Holdings, LLC
and other investors, assign all or less than all of the right to purchase
Commitment Shares hereunder to any other person (an “Assignee”); provided, that
such assignment shall not relieve the Investors of any of their respective
obligations hereunder.

4. Company Representations and Warranties. The Company represents and warrants
to Investor that as of the date hereof:

a. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own its properties and carry on its business as presently conducted.

b. The issuance, sale and delivery of the Commitment Shares in accordance with
this Agreement has been duly authorized by all necessary corporate action on the
part of the Company.

 

- 2 -



--------------------------------------------------------------------------------

c. This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Company is a party or any judgment, order or decree to which the
Company is subject.

d. After giving pro forma effect to the transactions contemplated hereby,
Schedule 4(d) attached hereto sets forth, as of the close of business on the
business day immediately preceding the date hereof, a true, complete and correct
listing of all the Company’s outstanding: (i) shares of the Company’s common
stock and (ii) securities convertible into or exchangeable for shares of the
Company’s common stock (the “Derivative Securities”), including the applicable
exercise price of such Derivative Securities, other than any Derivative
Securities issued pursuant to the Company’s Amended and Restated Equity-Based
Compensation Plan or the Company’s 2011 Employee Stock Purchase Plan (the
“Management Equity”). Except as set forth in Schedule 4(d) and except for any
Management Equity, the Company has no other outstanding equity securities.

e. SEC Reports; Financial Statements

 

  i. As of its filing date, the Form 10-K filed by the Company with the
Securities and Exchange Commission (the “SEC”) on April 16, 2012, as amended by
the Forms 10-K/A filed by the Company with the SEC on April 30, 2012, and May 3,
2012 (the “Company SEC Documents”), complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended (the “1933
Act”), the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
Sarbanes-Oxley Act of 2002, as the case may be, including, in each case, the
rules and regulations promulgated thereunder.

 

  ii. Except to the extent that information contained in the Company SEC
Documents has been revised or superseded by a document the Company subsequently
filed with the SEC, the Company SEC Documents do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

  iii.

The financial statements (including the related notes thereto) included in the
Company SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present in all material respects the consolidated financial position of the
Company and its subsidiaries as of the dates thereof and their respective

 

- 3 -



--------------------------------------------------------------------------------

  consolidated results of operations and cash flows for the periods then ended,
all in accordance with GAAP and the applicable rules and regulations promulgated
by the SEC. Since April 16, 2012, the Company has not made any change in the
accounting practices or policies applied in the preparation of its financial
statements, except as required by GAAP, the rules of the SEC or policy or
applicable law.

 

  iv. Since April 16, 2012, there has been no material and adverse change or
development, or event involving such a prospective change, in the condition,
business, properties or results of operations of the Company and its
subsidiaries.

f. The Company agrees and acknowledges that the Commitment Shares acquired by
Investor or its affiliates are subject to that certain Amended and Restated
Registration Rights Agreement, dated as of January 23, 2009, as amended as of
the date first written above, by and between the Company and Pegasus Partners
IV, L.P., and that the Commitment Shares (including each of their components),
and any securities exchanged therefor, shall constitute Registrable Securities
(as defined therein).

g. The offer and sale of the Commitment Shares by the Company to Investor or its
Assignees, as applicable, in the manner contemplated by this Agreement will be
exempt from the registration requirements of the 1933 Act.

h. The Company has complied in all material respects with the covenants set
forth in (i) that certain Loan and Security Agreement, dated as of November 22,
2010, by and among the Company, the guarantors and lenders from time to time
party thereto, Wells Fargo Bank, National Association, as agent, (or its
successor) and Wells Fargo Capital Finance, LLC, as sole lead arranger, manager
and bookrunner (or its successor) (the “Wells Facility”), including without
limitation Section 4 thereof, and (ii) that certain Second Lien Letter of
Credit, Loan and Security Agreement, dated September 20, 2011, by and among the
Company, as borrower, the guarantors and lenders party from time to time thereto
and Ares Capital Corporation, as agent (the “LC Facility” and together with the
Wells Facility, the “Debt Facilities”). Immediately following the consummation
of the transactions contemplated hereby, the Company will be in compliance in
all material respects with the covenants set forth in the Debt Facilities.
Immediately following the repayment of any Consideration as required under
Section 9.7(b)(iii)(D) of the Wells Facility, the Company will be able to redraw
amounts equal to at least such Consideration.

5. Investor Representations and Warranties. Each Investor severally and not
jointly represents and warrants to the Company that as of the date hereof:

a. Investor has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder, and to purchase,
acquire and accept delivery of the Commitment Shares.

 

- 4 -



--------------------------------------------------------------------------------

b. The Commitment Shares to be acquired by the Investor are for its own account
and are not being acquired with a view to, or intention of, distribution thereof
in violation of the 1933 Act, or any applicable state securities laws.

c. Investor has, and will have on the Maturity Date, access to sufficient funds
to consummate the transactions contemplated hereby, including to pay the
Purchase Price and the fees and expenses of Investor related to the transactions
contemplated hereby. There are no circumstances or conditions that could
reasonably be expected to prevent or substantially delay the availability of
such funds at the Maturity Date.

d. Investor will not make any sale, transfer or other disposition of the
Commitment Shares in violation of the 1933 Act, the 1934 Act, as amended, the
rules and regulations promulgated thereunder or any applicable state securities
laws.

e. Investor is sophisticated in financial matters and is able to evaluate the
risks and benefits of an investment in the Commitment Shares. Investor
understands and acknowledges that such investment is a speculative venture,
involves a high degree of risk and is subject to complete risk of loss. Investor
has carefully considered and has, to the extent Investor deems necessary,
discussed with Investor’s professional legal, tax, accounting and financial
advisers the suitability of its investment in the Commitment Shares.

f. Investor is able to bear the economic risk of its investment in its
Commitment Shares for an indefinite period of time because the Commitment Shares
have not been registered under the 1933 Act and, therefore, cannot be sold
unless subsequently registered under the 1933 Act or an exemption from such
registration is available. Investor: (i) understands and acknowledges that the
Commitment Shares being issued to Investor have not been registered under the
1933 Act, nor under the securities laws of any state, nor under the laws of any
other country and (ii) recognizes that no public agency has passed upon the
accuracy or adequacy of any information provided to Investor or the fairness of
the terms of its investment in the Commitment Shares.

g. Investor has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Commitment Shares and
has had full access to such other information concerning the Company as has been
requested.

h. This Agreement constitutes the legal, valid and binding obligation of
Investor, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Investor does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Investor is a party or any judgment, order or decree to which Investor is
subject.

i. Investor became aware of the offering of the Commitment Shares other than by
means of general advertising or general solicitation.

 

- 5 -



--------------------------------------------------------------------------------

j. Investor is an “accredited investor” as that term is defined under the 1933
Act and Regulation D promulgated thereunder, as amended by Section 413 of the
Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff.

k. Investor acknowledges that the certificates for the Commitment Shares will
contain a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY) TO THE EFFECT THAT REGISTRATION
IS NOT REQUIRED IN CONNECTION WITH AN OFFER, SALE OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.”

Subject to any lock-up or other similar agreement that may apply to the
Commitment Shares, the requirement that the Commitment Shares contain the legend
set forth in clause (j) above shall cease and terminate upon the earlier of
(i) when such shares are transferred pursuant to Rule 144 under the 1933 Act or
(ii) when such securities are transferred in any other transaction if the
transferor delivers to the Company a written opinion of counsel (which opinion
and counsel shall be reasonably satisfactory to the Company) to the effect that
such legend is no longer necessary in order to protect the Company against a
violation by it of the 1933 Act upon any sale or other disposition of such
securities without registration thereunder. Upon the consummation of an event
described in (i) or (ii) above, the Company, upon surrender of certificates
containing such legend, shall, at its own expense, deliver to the holder of any
such securities as to which the requirement for such legend shall have
terminated, one or more new certificates evidencing such securities not bearing
such legend.

6. Indemnification by the Company. The Company shall save, defend, indemnify and
hold harmless each Investor and its affiliates and each of their respective
partners, managers equityholders, officers, directors, employees, agents,
advisors and affiliates and the respective representatives, successors and
assigns of each of the foregoing from and against any and all losses, damages,
liabilities, deficiencies, claims, diminution of value, interest, awards,
judgments, penalties, costs and expenses (including attorneys’ fees, costs and
other out-of-pocket expenses incurred in investigating, preparing or defending
the foregoing), asserted against, incurred, sustained or suffered by any of the
foregoing as a result of, arising out of or relating to any breach of any
representation, warranty or covenant made by the Company and contained in this
Agreement and the schedule hereto.

 

- 6 -



--------------------------------------------------------------------------------

7. General Provisions.

a. Choice of Law. The laws of the State of Delaware without reference to the
conflict of laws provisions thereof, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

b. Amendment and Waiver; Third Party Beneficiaries. The provisions of this
Agreement may be amended and waived only with the prior written consent of RW
LSG Holdings LLC, the Company and Investor. RW LSG Holdings LLC shall be a third
party beneficiary of this Agreement and shall have the right to enforce all of
the rights and benefits set forth herein on behalf of the Company.

c. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute a single agreement.

d. Delivery by Facsimile or Email. This Agreement, to the extent signed and
delivered by means of a facsimile machine or email with scan or facsimile
attachment, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. No party
hereto shall raise the use of a facsimile machine or email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or email as a
defense to the formation or enforceability of a contract, and each such party
forever waives any such defense.

e. Headings. The headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

f. Assignment. This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and permitted
assigns; provided, that the Company may not assign any of its rights or
obligations under this Agreement without the prior written consent of Investor.

g. Termination. Each party’s rights and obligations under this Agreement shall
terminate upon a Change of Control (as defined in the Series H Preferred Stock
Certificate of Designation of the Company, as may be amended from time to time)
of the Company.

h. Remedies. The parties hereto agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, may occur in the
event that the parties hereto do not perform the provisions of this Agreement
(including failing to take such actions as are required of it hereunder to
consummate this Agreement) in accordance with its specified terms or otherwise
breach such provisions. The parties hereto acknowledge and agree that, RW LSG
Holdings LLC, the Company

 

- 7 -



--------------------------------------------------------------------------------

and each Investor shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which RW LSG Holdings, LLC, the Company and each Investor is
entitled at law or in equity. Each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief when expressly available pursuant to the terms of this Agreement on the
basis that (i) there is adequate remedy at law or (ii) an award of specific
performance is not an appropriate remedy for any reason at law or equity. Any
party hereto seeking an injunction or injunctions to prevent breaches of this
Agreement when expressly available pursuant to the terms of this Agreement and
to enforce specifically the terms and provisions of this Agreement when
expressly available pursuant to the terms of this Agreement shall not be
required to provide any bond or other security in connection with any such order
or injunction.

* * * * *

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Gregory T. Kaiser

  Name: Gregory T. Kaiser   Title: Chief Financial Officer

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

INVESTOR: PEGASUS CAPITAL ADVISORS, L.P. By:  

Pegasus Capital Advisors GP, LLC, its general

partner

By:  

/s/ Steven Wacaster

Name:   Steven Wacaster Title:   Vice President

[Signature Page to Commitment Agreement]



--------------------------------------------------------------------------------

PEGASUS PARTNERS IV, L.P. By:   Pegasus Investors IV, L.P., its general partner
By:   Pegasus Investors IV GP, L.L.C., its general partner By:  

/s/ Jason Schaefer

Name:   Jason Schaefer

[Signature Page to Commitment Agreement]



--------------------------------------------------------------------------------

LSGC HOLDINGS II LLC By:   Pegasus Partners IV, L.P., its managing member By:  
Pegasus Investors IV, L.P., its general partner By:   Pegasus Investors IV GP,
L.L.C., its general partner By:  

/s/ Jason Schaefer

Name:   Jason Schaefer

[Signature Page to Commitment Agreement]



--------------------------------------------------------------------------------

PCA LSG HOLDINGS, LLC By:  

/s/ Jason Schaefer

Name:   Jason Schaefer

[Signature Page to Commitment Agreement]



--------------------------------------------------------------------------------

Exhibit A

[Exhibit A]